Citation Nr: 1209746	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  09-31 531	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



REMAND

The Veteran served on active duty from September 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board observes that VA regulations require the agency of original jurisdiction (AOJ) to furnish the Veteran and his representative a supplemental statement of the case (SSOC) if the AOJ receives additional pertinent evidence after a statement of the case (SOC) or the most recent SSOC had been issued and before the appeal is certified to the Board.  38 C.F.R. § 19.31 (2011).  With regard to the Veteran's claim for an increased rating for his service connected PTSD, the last SSOC of record was issued in November 2010.  On January 28, 2011, the RO received the report of a private psychosocial assessment and employability evaluation, dated in December 2010.

Because this additional evidence is pertinent to an analysis of the severity of the Veteran's PTSD, a remand of the Veteran's claim for a higher evaluation for his service connected PTSD is required for the issuance of an SSOC.  This is so because this evidence was received by the AOJ before the Veteran's appeal with respect to that issue was certified by the Board in February 2011.  See 38 C.F.R. §§ 19.31.  

Furthermore, after the appeal was certified to the Board, the Veteran submitted a June 2011 statement from his Vet Center therapist.  This evidence was not accompanied by a waiver of consideration by the AOJ.  The Board observes that any pertinent evidence submitted by the appellant or his/her representative must be referred the AOJ, unless such evidence is accompanied by a waiver of consideration by the AOJ or the Board determines that the benefit(s) to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304 (c) (2011); see Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding that appellants are denied "one review on appeal to the Secretary" when the Board considers additional evidence without having to remand the case to the AOJ for initial consideration, and without having to obtain the appellant's waiver).

Because this evidence is relevant to the issue on appeal, a remand is required for the AOJ's initial consideration of the additional evidence received, and for issuance of an SSOC reflecting such consideration.  Id.

The Board finds that a remand of the matter is also necessary for VA to comply with its duty to obtain relevant records.  Under 38 U.S.C.A § 5103A, VA must "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary."  38 U.S.C.A § 5103A(a)(1) (West 2002); see 38 C.F.R. § 3.159(c) (2011) (obligating VA to obtain relevant records from Federal department or agency).  This duty to assist includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A § 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).  

The record reveals that the Veteran has been receiving treatment for PTSD at the VA Vet Center in Grand Rapids, Michigan, since April 2001.  The Veteran's Social Security Administration (SSA) records contain treatment records from the Grand Rapids Vet Center dated through November 2004.  However, the letter from the Veteran's Vet Center therapist, submitted after the appeal was certified to the Board, indicates treatment subsequent to that date.  Indeed, the Vet Center therapist stated that he had been treating the Veteran since August 2009; prior to that time, the Veteran was treated by Dr. L.H., who has also submitted statements regarding the severity of the Veteran's service connected PTSD.  As records related to treatment or therapy for the Veteran's PTSD during the appeal period are relevant to the Veteran's claim for a higher rating, a complete record, which includes all records of the Veteran's treatment, to include records related to any individual or group therapy sessions at the Grand Rapids Vet Center is required so that the adjudication of the Veteran's claim is a fully informed one.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) ("[I]f there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records").  Accordingly, on remand, the AOJ should seek to obtain copies of all pertinent treatment records from the Grand Rapids Vet Center not previously associated with the claims folder and associate them with the claims folder.  

The Board finds that on remand, the Veteran should be scheduled for a new VA examination in connection with his claim for an increased rating.  As the GAF (Global Assessment of Functioning) scores assigned to the Veteran since the last VA examination was conducted in June 2008 suggest that the Veteran's PTSD symptoms may have increased in severity since that time, the Board finds that the Veteran should be scheduled for a VA examination to determine the current severity of that disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 38 C.F.R. § 3.327(a) (2011) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect"); Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994) (holding that "[w]here an increase in the disability rating is at issue, the present level of disability is of primary importance").  An examination is also necessary given that nearly four years have passed since the most recent compensation examination was conducted.  The evidence has become stale, at least as it pertains to the current level of disability

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the issue of entitlement to TDIU is part of an increased rating claim when that issue is raised by the record.  Here, the evidence of record is suggestive of unemployability.  Indeed, the report of the June 2008 VA examination indicates that the Veteran retired in 2004 and would "be unable to secure employment at this time secondary to the medications that he is currently taking due to the possible side effect that they may cause."  In August 2009, it was determined that the Veteran was not eligible for vocational rehabilitation and employment services due to the severity of his disability.  The private psychologist who rendered the December 2010 psychosocial assessment and employability evaluation opined that the Veteran was not capable of sustaining substantially gainful employment on account of his service-connected disability.  She stated that her opinion was based on consideration of the Veteran's education, training, past work experience, and current severity of symptoms related to his service-connected disability.  

Given this evidence, the Board finds that entitlement to TDIU has been raised by the evidence of record.  On remand, the AOJ must specifically consider whether a rating of TDIU is warranted, or whether referral for extraschedular consideration is appropriate, as part of its readjudication of the Veteran's increased rating claim.  


Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may possess additional information relevant to the Veteran's claim for an increased evaluation of his service-connected PTSD.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

The record indicates that the Veteran continues to receive treatment at the Battle Creek, Michigan, VA medical center (MC), and the Grand Rapids, Michigan, community based outpatient clinic.  Queries should be made to those facilities for any records relevant to the Veteran's claim for an increased evaluation of his service-connected PTSD from 2009 forward.  

2.  The AOJ must contact the VA Vet Center in Grand Rapids, Michigan, for any group or individual therapy or treatment records for the Veteran.  The request should specifically indicate that VA is seeking the actual records and not a summary of the Veteran's treatment or symptoms.  All attempts to obtain this data, and any responses received, should be documented in the claims folder.  

3.  After the development requested in paragraphs 1 and 2 above has been completed, to include association of any records received from any VAMC or from the Grand Rapids Vet Center with the claims folder, the AOJ should schedule the Veteran for a VA examination in connection with his claim for a higher evaluation for his service-connected PTSD.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  

The examiner should make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of any PTSD symptoms and assigning a GAF score under Axis V.  The examiner should specifically consider the Veteran's PTSD symptomatology from April 2007 forward and provide an assessment of how the Veteran's PTSD symptoms have affected his occupational and social functioning since that time.  In doing so, the examiner should review the VA treatment records, June 2008 VA examination report, the December 2010 private psychosocial evaluation, the lay evidence of record regarding the severity of the Veteran's PTSD, and any records associated with the claims folder on remand, to specifically include treatment/therapy records from the Grand Rapids Vet Center.

The examiner should also comment on the Veteran's level of occupational impairment caused by any PTSD symptoms and assign a GAF score, with its meaning explained in the context of the rating criteria.  If the examiner's assigned GAF score differs from those previously recorded, which during the applicable period have ranged from 42 to 47, the examiner should be asked to reconcile his or her findings and conclusions with the GAF scores previously recorded and should explain the differences in these GAF scores.

The examiner should also comment on the Veteran's employment and employability.  A detailed history should be taken regarding the Veteran's employment and education, and the entire claims file should be reviewed.  The examiner is requested to provide an opinion as to whether the Veteran is unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience on account of his service-connected disabilities.  (In addition to PTSD, the Veteran is service-connected for a scar of the left forearm.)

If the examiner's conclusions and opinions differ with any conclusions or opinion already of record, the rationale for these differences must be explained, especially with respect to any findings regarding employability.  A complete rationale should be provided for all opinions expressed.

4.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.   

5.  After undertaking any other development deemed appropriate, the AOJ should review the record, to include all evidence in the claims file that has not previously been addressed in the most recent supplemental statements of the case (SSOCs) of record, and readjudicate the issue of entitlement to an evaluation greater than 50 percent for the Veteran's service-connected PTSD.  The Veteran's claim for an increased rating for his service-connected PTSD must be considered on a de novo basis in light of the additional evidence and the potential applicability of staged ratings should be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The AOJ must also specifically consider whether a rating of TDIU is warranted, or whether referral for extraschedular consideration is appropriate, as part of its readjudication of the Veteran's increased rating claim.  If any benefit sought is not granted, the Veteran should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.  (If a TDIU rating is not granted, the SSOC should address this issue.)

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


